Chambers, J.
¶1 Bonnie Anthis won a civil suit against Walter Copland for the wrongful death of her husband, *754Harvey Anthis. Anthis sought to collect Copland’s only known asset, his retirement pension, to satisfy the judgment. Copland, a retired police officer, argued that his Law Enforcement Officers’ and Firefighters’ Retirement System (LEOFF) pension money cannot be garnished even after it has been deposited into his personal bank account. The trial court disagreed and ruled that the money in the account could be garnished. Copland appealed, and the Court of Appeals certified the question to this court. We accepted certification and now affirm the trial court.
Facts
¶2 Sometimes lives are altered, even destroyed, so suddenly and unexpectedly as to defy explanation. Copland, a retired police officer from the city of Tacoma, spent the day with a friend, John Stevens, in Kennewick, Washington. They spent some time at the Burbank Tavern in nearby Walla Walla County and then returned to Stevens’ house in Kennewick. In re Copland, No. 09-47782, 2010 WL 4809327, at *1, 2010 Bankr. LEXIS 4161, at *2 (Bankr. W.D. Wash. Sept. 23, 2010) (unpublished).
¶3 On the way, Copland stopped to buy whiskey and vodka. At Stevens’ house Stevens’ longtime friend Anthis joined the pair. The three passed the afternoon on Stevens’ outdoor deck drinking, eating, and enjoying conversation about upcoming fishing trips. That evening, in events described as “stunning both in their rapidity and unexpectedness,” Copland said to Anthis, “ T could shoot and kill you,’ ” and Anthis responded, “ ‘[B]ring it on.’ ” 2010 WL 4809327, at *1, 2010 Bankr. LEXIS 4161, at *2. Copland produced a .22 derringer and placed it up to Anthis’ right temple. No argument preceded the exchange, and Anthis did not move. Stevens saw the flash, heard the shot, and saw Anthis fall off his chair to the floor. Copland then returned to his seat, put the gun in his back pocket, placed his head in his hands and said, “ 'Oh, my God, I’ve killed *755Al.’ ” 2010 WL 4809327, at *1, 2010 Bankr. LEXIS 4161, at *2. In a flash, two lives were destroyed.
¶4 Copland was convicted of first degree manslaughter and is serving time in prison. See State v. Copland, noted at 140 Wn. App. 1006, 2007 WL 2254420, 2007 Wash. App. LEXIS 2341. Separately, the estate of Harvey Anthis obtained a civil judgment against Copland for the shooting death of Anthis. See Anthis v. Copland, noted at 146 Wn. App. 1020, 2008 WL 2933716, 2008 Wash. App. LEXIS 1863. After the civil judgment was upheld, Anthis attempted to collect Copland’s pension funds. Copland claimed his pension funds were exempt from garnishment or attachment. The trial court disagreed and ruled that the funds were not exempt once deposited into Copland’s personal bank account. Copland appealed the trial court’s ruling to the Court of Appeals. Br. of Appellant at 2. Copland also filed bankruptcy and attempted to discharge the estate’s judgment. Resp’t’s Suppl. Br. (Ex. 1) at 7. The Court of Appeals stayed Copland’s case pending determination of whether the bankruptcy proceedings precluded the Court of Appeals from asserting jurisdiction. See id. at 1-3. The parties provided documentation showing that the bankruptcy proceeding did not preclude the Court of Appeals from asserting jurisdiction. See id.\ see also Appellant’s Suppl. Br. App. (Decl. of Lisa Worthington-Brown). The Court of Appeals lifted the stay but certified the matter to this court, and we accepted certification.1 We affirm the trial court.
Standard of Review
 ¶5 Construction of a statute is a question of law reviewed de novo. State v. Wentz, 149 Wn.2d 342, 346, 68 P.3d 282 (2003) (citing City of Pasco v. Pub. Emp’t Relations Comm’n, 119 Wn.2d 504, 507, 833 P.2d 381 (1992)). A court *756interpreting a statute must discern and implement the legislature’s intent. State v. J.P., 149 Wn.2d 444, 450, 69 P.3d 318 (2003) (citing Nat’l Elec. Contractors Ass’n v. Riveland, 138 Wn.2d 9, 19, 978 P.2d 481 (1999)). Where the plain language of a statute is unambiguous and legislative intent is apparent, we will not construe the statute otherwise. Id. Plain meaning may be gleaned “from all that the Legislature has said in the statute and related statutes which disclose legislative intent about the provision in question.” Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 11, 43 P.3d 4 (2002) (citing Cockle v. Dep’t of Labor & Indus., 142 Wn.2d 801, 808, 16 P.3d 583 (2001)). If the statute is still “susceptible to more than one reasonable interpretation, then a court may resort to statutory construction, legislative history, and relevant case law for assistance in determining legislative intent.” Christensen v. Ellsworth, 162 Wn.2d 365, 373, 173 P.3d 228 (2007) (citing Cockle, 142 Wn.2d at 808). Exemption statutes should be liberally construed to give effect to their intent and purpose. In re Elliott, 74 Wn.2d 600, 620, 446 P.2d 347 (1968) (citing N. Sav. & Loan Ass’n v. Kneisley, 193 Wash. 372, 378, 76 P.2d 297 (1938)).
Statutory Construction
a. Plain Meaning of the Statute
¶6 Chapter 41.26 RCW lays out the LEOFF retirement system. The statute at issue in this case states:
Subject to subsections (2) and (3) of this section, the right of a person to a retirement allowance, disability allowance, or death benefit, to the return of accumulated contributions, the retirement, disability or death allowance itself, any optional benefit, any other right accrued or accruing to any person under the provisions of this chapter, and the moneys in the fund created under this chapter, are hereby exempt from any state, county, municipal, or other local tax and shall not be subject to execution, garnishment, attachment, the operation of bankruptcy or insolvency laws, or any other process of law whatsoever, and shall be unassignable.
*757RCW 41.26.053(1). The question is whether this statute exempts the listed benefits from legal process even after the benefits have been distributed to the beneficiary. Copland argues that it does. Br. of Appellant at 5-6. But the statute by its terms does not indicate whether the legislature intended the various exempted rights listed to extend protection to the money after it has been distributed.
¶7 Other benefits exemption statutes in Washington are similar, but not identical, to the LEOFF exemption statute. RCW 41.40.052(1) exempts retirement benefits of members of the Public Employees’ Retirement System (PERS):2
Subject to subsections (2) and (3) of this section, the right of a person to a pension, an annuity, or retirement allowance, any optional benefit, any other right accrued or accruing to any person under the provisions of this chapter, the various funds created by this chapter, and all moneys and investments and income thereof, are hereby exempt from any state, county, municipal, or other local tax, and shall not be subject to execution, garnishment, attachment, the operation of bankruptcy or insolvency laws, or other process of law whatsoever, and shall be unassignable.
There are several differences in language between the PERS statute and the LEOFF exemption statute. Most significantly, the LEOFF statute exempts both the right “to a retirement allowance” and the right “to . . . the retirement . . . allowance itself.” RCW 41.26.053(1) (emphasis added). But some exemption statutes exempt only the right “to a ... retirement allowance.” See, e.g., RCW 41.40.052(1) (PERS); RCW 2.12.090 (judicial pension exceptions).
¶8 The exemption statute relating to private pension plans contains language similar to the PERS exemption statute:
The right of a person to a pension, annuity, or retirement allowance or disability allowance, or death benefits, or any *758optional benefit, or any other right accrued or accruing to any citizen of the state of Washington under any employee benefit plan, and any fund created by such a plan or arrangement, shall be exempt from execution, attachment, garnishment, or seizure by or under any legal process whatever.
RCW 6.15.020(3).3 Again, like the PERS statute, this statute exempts only the right “to a . . . retirement allowance.” Unlike the LEOFF statute, it does not exempt the right to the allowance itself.
¶9 Yet another statute lays out exemptions for federal benefits:
Unless otherwise provided by federal law, any money received by any citizen of the state of Washington as a pension from the government of the United States, whether the same be in the actual possession of such person or be deposited or loaned, shall be exempt from execution, attachment, garnishment, or seizure by or under any legal process whatever ....
RCW 6.15.020(2). The difference in this language is immediately apparent; it plainly states that federal pensions are exempt whether they are “in the actual possession of [the pensioner] or be deposited or loaned.” That language is conspicuously absent in the nongovernment benefits subsection (3) above, which is essentially the same as the public employee statute in giving an exemption for the “right” to a “retirement allowance.” RCW 6.15.020(3).
¶10 Copland in his briefing relies in part on the fact that the LEOFF exemption statute contains different language — “the right to the retirement allowance itself” — than the PERS and other exemption statutes for both public and private employees. Br. of Appellant at 4-6 (emphasis added). An examination of other state exemption statutes containing similar language reveals this is not a principled basis upon which to make a distinction.
*759¶11 Nearly all exemption statutes contain the same language, or substantially similar language, as the PERS or LEOFF statutes that exempt either the right to “a retirement allowance” or the retirement allowance “itself,” and do not contain any language similar to that in the federal exemption statute suggesting that funds remain exempt postdistribution. E.g., RCW 2.10.180 (judicial pensions); RCW 2.12.090 (same); RCW 6.15.020(3) (pension money from employee benefit plan); RCW 41.20.180 (police pensions in first-class cities); RCW 41.28.200 (public employees in certain first-class cities); RCW 41.32.052 (teacher pensions); RCW 41.34.080 (plan 3 pension funds); RCW 41.35-.100 (school employee pensions); RCW 41.37.090 (public safety employee pensions); RCW 41.44.240 (city employee pensions); RCW 43.43.310 (Washington State Patrol).4 Some of the exemption statutes contain the “allowance itself” language. E.g., RCW 2.10.180 (judicial pensions); RCW 41.26.053 (LEOFF); RCW 41.28.200 (public employees in certain first-class cities). Some contain only the “right to a retirement allowance” language. E.g., RCW 41.32.052 (teachers); RCW 41.37.090 (public safety employees); RCW 41.40.052 (PERS). We perceive no reason why the legislature would provide substantially different protections for these various groups of beneficiaries.
¶12 The legislature has given us no justification for treating the LEOFF statute differently from other benefits exemption statutes. The question therefore becomes whether the language in the LEOFF exemption statute and the PERS and other exemption statutes — “the right to the retirement allowance itself” or “the right to a retirement allowance”— means the same thing as the language in the federal benefits exemption statute — “whether ... in actual possession ... or be deposited or loaned.” Compare RCW 41.26.053(1), and RCW 41.40.052(1), with RCW 6.15.020(2).
*760b. Case Law5
¶13 This is a question of first impression in Washington.6 Because of the lack of Washington case law, we find it useful to explore how other federal and state courts have dealt with benefits exemption statutes in other jurisdictions to aid our interpretation of the statute at issue here.
¶14 Courts in other jurisdictions have generally, but not universally, held that some unambiguous reference to money actually paid to or in the possession of the pensioner is necessary in order to find that pension funds retain their exempt status postdistribution. For example, in the federal courts, the language in the Social Security Act prohibiting garnishment of “ ‘the moneys paid or payable’ ” to a beneficiary has been held protected even after deposit. Philpott v. Essex County Welfare Bd., 409 U.S. 413, 415-17, 93 S. Ct. 590, 34 L. Ed. 2d 608 (1973) (Social Security funds on deposit retain protection as “ ‘moneys paid’ ” (quoting Social Security Act of 1935, ch. 531, § 208, 49 Stat. 620, 625 (1935))). Similarly, language in the World War Veterans’ Act of 19247 that funds were exempt “ ‘either before or after *761receipt by the beneficiary’ ” has been held to protect funds postdistribution. Porter v. Aetna Cas. & Sur. Co., 370 U.S. 159, 160-62 & n.l, 82 S. Ct. 1231, 8 L. Ed. 2d 407 (1962) (veterans’ benefits paid into savings and loan account were readily withdrawable and therefore retained protection (quoting World War Veterans’ Act of 1924, ch. 510, § 3, 49 Stat. 607, 609 (1935))).
¶15 In contrast, the 1st, 2nd, 3rd, 9th, and 10th Circuits hold that language in the ERISA (Employee Retirement Income Security Act) statutes stating that “ ‘[e] ach pension plan shall provide that benefits provided under the plan may not be assigned or alienated’ ” does permit garnishment after the funds are deposited into the personal accounts of pensioners. Hoult v. Hoult, 373 F.3d 47, 51 (1st Cir. 2004) (alteration in original) (quoting 29 U.S.C. § 1056(d)(1)); see also id. at 54 (“If Congress had intended [the ERISA antialienation provision] to reach that far, it could easily have employed the type of language found, for example, in the Veterans Benefits Act which prohibits attachment of benefits ‘either before or after receipt by the beneficiary.’ That Congress chose not to do so is significant.” (citation omitted)). But see United States v. Smith, 47 F.3d 681, 684 (4th Cir. 1995) (“The government should not be allowed to do indirectly what it cannot do directly; it cannot require Smith to turn over his pension benefits in a lump sum, nor can it require him to turn over his benefits as they are paid to him.”).8,9
*762¶16 Cases decided under state law have tended to follow the federal holdings requiring explicit language to exempt benefit payments deposited into a personal bank account or otherwise placed into the personal possession of the debtor.10 A federal bankruptcy court applying Indiana law, for example, held that the Indiana statute at issue did not exempt funds postdistribution to the beneficiary because there was “no clear, explicit statement in [the statute] that the exemption provided for in an interest in a retirement fund applies to a distribution from such a fund in the hands of the participant.” In re Miller, 435 B.R. 561, 568 (Bankr. N.D. Ind. 2010). In an earlier case also applying Indiana law, the court noted that “[w]here the legislature of Indiana has given exemptions [to money in the hands of the debtor] it has chosen statutory language which is clear and unequivocal.” In re Weaver, 93 B.R. 172, 174 (Bankr. N.D. Ind. 1988).
¶17 Courts in Michigan, Tennessee, and Kansas have similarly held explicit language is required. A Michigan court of appeals recently held that garnishment was permissible after deposit of funds into the beneficiary’s account where the exemption statute did “not include an express prohibition against garnishment of ‘moneys paid’ as retirement benefits, but instead only protects a retiree’s right to a benefit.” Whitwood, Inc. v. S. Blvd. Prop. Mgmt. Co., 265 Mich. App. 651, 655, 701 N.W.2d 747 (2005). A federal bankruptcy court applying Tennessee law held that where one Tennessee statute expressly exempted all moneys received as a pension “ ‘before receipt, or while in the resident’s hands or upon deposit in the bank’ ” another Tennessee exemption statute that did not contain such express *763language did not protect money after it came into the possession of the beneficiary. In re Lawrence, 219 B.R. 786, 794 (Bankr. E.D. Tenn. 1998) (quoting Tenn. Code Ann. § 26-2-104(a)). A bankruptcy court in Kansas adopted the reasoning of the Lawrence court in interpreting similar state statutes. In re Adcock, 264 B.R. 708, 711-12 (Bankr. D. Kan. 2000).11
¶18 Both federal and state cases generally indicate that statutorily exempt funds, whatever their predistribution nature, may be garnished after they come into the personal possession of the beneficiary, including deposit into a personal account, unless the legislature provides some express language to the contrary.12
c. Other Exemptions in Washington
¶19 In addition to the statutes already examined, other exemption statutes in Washington support the claim that the LEOFF exemptions do not continue once pension funds are deposited into the personal account of the beneficiary. First, the personal property exemption statute, which lists *764personal items exempt from attachment, does not mention money from retirement benefits.13 RCW 6.15.010.
¶20 Second, the statute establishing the form that must be served as notice of garnishment to a debtor does not mention state pensions of any kind. The codified form in part tells the debtor what funds in a bank account may be claimed as exempt:
If the garnishee is a bank or other institution with which you have an account in which you have deposited benefits such as Temporary Assistance for Needy Families, Supplemental Security Income (SSI), Social Security, veterans’ benefits, unemployment compensation, or a United States pension, you may claim the account as fully exempt if you have deposited only such benefit funds in the account.
RCW 6.27.140(1). None of the funds mentioned include any state pensions. Moreover, everything on the list is related to a federal program, which accords with the unambiguous statutory exemption of federal pension money even after deposit. See RCW 6.15.020(2).
¶21 We emphasize that the legislature may expressly extend exemption protection to state pension funds after they come into the personal possession of the beneficiary. But here the legislature had a clear blueprint for express language that would grant pension moneys such protection. Federal benefits are exempt “whether the same be in the actual possession of [the beneficiary] or be deposited or loaned.” RCW 6.15.020(2). That language has been in place for well over a century. Laws of 1890, § 1, at 88. The legislature chose to use different language for protection of state retirement benefits, granting only a “right” to the benefits. E.g., RCW 41.26.053(1) (LEOFF exemption statute); RCW 41.40.052(1) (PERS exemption statute). Other related exemption statutes similarly contain no indication *765that the state benefits exemptions continue beyond the point when the State disburses the funds.14 Federal and state case law interpreting similar statutes in other jurisdictions have required express language for such heightened protection, especially where other statutes in the same jurisdiction explicitly and unambiguously grant that protection. We recognize the general principle that exemption statutes are to be liberally construed. Elliott, 74 Wn.2d at 620. But we decline to read into the statute language the legislature has omitted, whether intentionally or inadvertently, unless it is required to make the statute rational or to effectuate the clear intent of the legislature. See State v. Taylor, 97 Wn.2d 724, 728-29, 649 P.2d 633 (1982). We hold that absent express statutory language to the contrary, Copland’s LEOFF pension is not exempt from garnishment once it has been deposited into his personal account.
Earnings Exemptions
¶22 Finally, Copland argues that even if his funds are not exempt once placed in his personal account, he is entitled to an earnings exemption under chapter 6.27 RCW RCW 6.27.010(1) defines “earnings” as “compensation paid or payable to an individual for personal services, whether denominated as wages, salary, commission, bonus, or otherwise . . . including] periodic payments pursuant to a nongovernmental pension or retirement program.” Since *766Copland’s pension is a state pension, he cannot claim it as earnings. Any other interpretation is contrary to the plain language of the statute and leads to absurd results. The statute by its terms applies only to “a nongovernmental pension.” RCW 6.27.010(1) (emphasis added). In addition, “earnings” can be partially garnished while still in the hands of the employer, before it reaches the employee debtor. RCW 6.27.150(4). But the state pension exemption statutes plainly prohibit any garnishment at all of pension funds while still in the hands of the State. E.g., RCW 41.40-.052. Thus Copland’s state pension cannot be earnings.15
Conclusion
¶23 Washington has one statute that exempts a beneficiary’s money “whether [it] be in the actual possession of such person or be deposited or loaned.” RCW 6.15.020(2). Other exemption statutes exempt only “[t]he right ... to a ... retirement allowance.” RCW 6.15.020(3). The survey of case law and the plain language in the LEOFF and related exemption statutes indicate that the latter statutes exempt funds before they are given into the hands of the beneficiary, but not after receipt. We hold that the LEOFF exemption statute does not exempt retirement funds from garnishment after they have been paid to the retiree. If the legislature wants to give such a privilege to police officers and fire fighters, or indeed to any state employee, it must say so with the same unequivocal language used in the federal pensions exemption statute. Copland’s right to the retirement allowance itself was not disturbed — the “allowance itself” was deposited into his personal checking account. At that point, his right was satisfied and does not *767extend so far as to provide a permanent shield from all his debts. Moreover, Copland’s pension moneys are not earnings and are therefore not entitled to any earnings exemption. The trial court is affirmed, and the case remanded for further proceedings consistent with this opinion.
C. Johnson, J.M. Johnson, and Wiggins, JJ., and Alexander, J. Pro Tem., concur.

 The bankruptcy court eventually ruled the debt “arises from a willful and malicious injury and is not dischargeable.” Copland, 2010 WL 4809327, at *3, 2010 Bankr. LEXIS 4161, at *8.


 The language used is identical to several other exemption statutes for other non-LEOFF public employee pensions. See RCW 41.37.090 (public safety employees); RCW 41.32.052 (public school teachers).


 This statute, like several others in this opinion, was changed in a recent legislative session. Some changes have already become effective while others are delayed until 2018. See Laws of 2011, ch. 162. None of the changes are relevant to our analysis.


 One exemption statute in Washington contains language found by the United States Supreme Court to protect funds after disbursement to the beneficiary in the context of Social Security. RCW 41.24.240 (volunteer fire fighter and reserve officer pensions). This is discussed further below at note 14.


 An. extensive review of the legislative history of the exemption statutes sheds little light on the issue of whether funds may be garnished postdistribution. We therefore do not address legislative history. Similarly, there is no particular canon of construction that will aid us in determining whether language exempting a “right” to benefits continues to protect funds once they are in the beneficiary’s bank account.


 In its amicus brief, the Washington State Patrol Troopers Association directs the court’s attention to a Court of Appeals case interpreting the PERS (rather than LEOFF) benefits exemption statute, which contains substantially similar language granting the “right” to a “retirement allowance.” RCW 41.40.052(1). In Boronat, the Court of Appeals held that Mr. Boronat’s pension could not be attached by Mrs. Boronat. Boronat v. Boronat, 13 Wn. App. 671, 674, 537 P.2d 1050 (1975). But Mrs. Boronat “filed and served a writ of garnishment on the Washington State Employees Retirement System, seeking to recover from [Mr. Boronat’s] contributions the amount owed her.” Id. at 672. That is precisely the kind of action that the statute here plainly prohibits. The question is whether such funds remain exempt once they leave the possession of the State and come into the possession of the beneficiary.


 Since its inception, the World War Veterans Act of 1924 has undergone many amendments and now carries the popular name of “Veterans Benefits Act” or *761“Veterans’ Benefits Act.” The act is referred to in other cases cited herein by these later names, but the exemption language at issue has remained the same.


 Only the 1st, 2nd, 3rd, 4th, 9th, and 10th Circuits have addressed the issue. The Fourth Circuit stands alone in its disagreement.


 Although it has been characterized as dicta and thus not binding, the United States Supreme Court also appears to disagree with the Fourth Circuit, stating that “[[t]he ERISA exemption statute] bars the assignment or alienation of pension plan benefits, and thus prohibits the use of state enforcement mechanisms only insofar as they prevent those benefits from being paid to plan participants.” Mackey v. Lanier Collection Agency & Serv., Inc., 486 U.S. 825, 836, 108 S. Ct. 2182, 100 L. Ed. 2d 836 (1988) (emphasis omitted).


 Some courts have also found significant language stating that an interest shall not be subject “ ‘to garnishment, attachment or other legal process under any circumstances whatsoever See In re Miller, 435 B.R. 561, 567 n.5 (Bankr. N.D. Ind. 2010) (emphasis added) (quoting 45 U.S.C. § 231m(a) (Railroad Retirement Act)). This does at first seem similar to provisions in several of our state exemption statutes, which contain some variation of “or any other process of law whatsoever.” ROW 41.26.053(1). But this argument fails because “any process whatsoever” is entirely different from “any circumstances whatsoever.”


 Ohio is an exception to the general consensus. The state courts there have held, even where the statutory language is somewhat ambiguous, that “statutorily exempt funds do not lose their exempt status by voluntary deposit into a checking account, as long as the source of the exempt funds is known or is reasonably traceable.”Haggerty v. George, No. 00-C.A.-86, 2001-Ohio-3481, 2001 WL 1647216, 2001 Ohio App. LEXIS 5799, at *5 (2001) (unpublished) (citing Daugherty v. Cent. Trust Co. of Ne. Ohio, NA, 28 Ohio St. 3d 441, 504 N.E.2d 1100 (1986)). However, Ohio’s statutory scheme is different from our own. There, exempt funds are expressly listed under “property exempt from execution, garnishment, attachment, or sale.” Ohio Rev. Code Ann. § 2329.66(A) (emphasis added). In Washington, however, the list of exempt property is separated from the pension exemption statutes. Compare ROW 6.15.010, with ROW 6.15.020. West Virginia has similarly held that placement of funds in a bank does not strip them of their protected character. See Billingslea v. Tartell, 127 W. Va. 750, 759-60, 35 S.E.2d 89 (1945).


 The dissent gives a long list of cases purportedly holding that the “exemption status of money is not destroyed upon its deposit in a bank.” Dissent at 778 n.16. Those cases are distinguishable because all but one of them interpret statutes that do not use the ambiguous language used by the Washington Legislature. Moreover, none of those cases address circumstances like those here, where another state exemption statute clearly and unambiguously exempts funds after deposit.


 The statute lists “personal property [that shall] be exempt from execution, attachment, and garnishment.” RCW 6.15.010(1). It includes items such as “wearing apparel,” “private libraries,” and “family pictures and keepsakes.” RCW 6.15.010(l)(a), (b).


 One exemption statute in Washington contains the “paid or payable” language found by the United States Supreme Court in Philpott to protect funds after disbursement to the beneficiary in the context of Social Security. Compare RCW 41.24.240 (volunteer fire fighter and reserve officer pensions), with Philpott, 409 U.S. at 415 n.3, 416-17. As noted above, all other exemption statutes are written in substantially similar language exempting either the right to “a retirement allowance” or to the “allowance itself” and do not contain the phrase “paid or payable.”E.g., RCW 2.10.180 (judicial pensions); RCW 41.26.053 (LEOFF); RCW 41.28.200 (public employees in certain first-class cities); RCW 41.32.052 (teacher pensions); RCW 41.37.090 (public safety employees pensions); RCW 41.40.052 (PERS). Neither the statute nor the legislative history offers any reason why the legislature would provide greater protection to volunteer fire fighters’ and reserve officers’ pensions than to full time fire fighting and law enforcement employees, or other state and local government employees.


 The word “nongovernmental” was inserted in 2003. Laws op 2003, ch. 222, § 16. According to the House Bill Report, it was added for clarity in light of the fact that government pensions are not subject to garnishment, at least while still in the hands of the State. See H.B. Rep. on Substitute S.B. 5592, 58th Leg., Reg. Sess. (Wash. 2003).